DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “160” has been used to designate both the left sleeve and the first zipper  
reference character “170” has been used to designate both the right sleeve and the second zipper
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore the following features must be shown or the feature(s) canceled from the claim(s):
the first zipper upper tape (Claim 1)
the first zipper lower tape (Claim 1)
the first zipper upper tape teeth chain (Claim 1)
the first zipper upper tape stop (Claim 1)  
the first zipper slider (Claim 1)
the first zipper lower tape teeth chain (Claim 1)
the first zipper lower tape stop (Claim 1)
the first zipper  lower teeth pin (Claim 1)
the first zipper slider box (Claim 1)
the second zipper upper tape teeth chain (Claim 1)
the second zipper upper tape stop (Claim 1)
the second zipper slider (Claim 1)
the lower tape second zipper teeth chain (Claim 1)
the second zipper lower tape stop (Claim 1)
the second zipper lower tape pin (Claim 1)
the second zipper lower tape slider box (Claim 1) 
the opening of the left foot (Claim 1)
the opening of the left leg (Claim 1)
the opening of the right foot (Claim 1)
the opening of the right leg (Claim 1)
plurality of buttons that extends between a neck of the torso portion and up to the right leg (Claim 3)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0026] uses reference character 160 to refer to the first zipper and paragraph [0028] also uses reference character 160 to refer to the left sleeve
Paragraph [0026] uses reference character 170 to refer to the second zipper and paragraph [0028] also uses reference character 170 to refer to the right sleeve
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  “a periphery of the opening of the left leg” in line 9 should read “a periphery of an opening of the left leg”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over DuFaux (US 2007/0266472 A1) in view of Barski (US 2020/0170316 A1) and Lewis et al. (US 2008/0289156 A1).
Regarding Claim 1, DuFaux teaches a baby coverall (160) comprising: a torso portion (see annotated Fig.); a left leg (161) and a right leg (162) that extends downward from the torso portion (Annotated fig. 4 shows the left (161) and right (162) legs extending downwards from the torso portion); a left foot (see annotated Fig.) and a right foot (see annotated Fig.); a first sleeve (see annotated Fig.) and a second sleeve (see annotated Fig.), each the first sleeve and the second sleeve of a predetermined length (annotated fig. 4 shows the sleeves having a predetermined length), the predetermined length is proportional to a length by which the baby coverall can be extended (as the sleeves have a predetermined length, the predetermined length is obviously proportional to the length the baby coverall can be extended).
DuFaux does not teach a first zipper having an upper tape and a lower tape, the upper tape sandwiched between a periphery of the opening of the left leg, and a proximal edge of the first sleeve, the upper tape having a teeth chain with its two ends coupled by a stop, a slider engaged with the upper tape, the lower tape sandwiched between a distal edge of the first sleeve and a periphery of an opening of the left foot, the lower tape having a continuous teeth chain of which one end is having a stop and the other end having a pin, the pin configured to be received into a box of the slider for zipping the lower tape with the upper tape; and a second zipper having an upper tape and a lower tape, the upper tape sandwiched between a periphery of an opening of the right leg and a proximal edge of the second sleeve, the upper tape having a teeth chain with its two ends coupled by a stop, a slider engaged with the upper tape, the lower tape sandwiched between a distal edge of the second sleeve and a periphery of an opening of the right foot, the lower tape having a continuous teeth chain of which one end is having a stop and the other end having a pin, the pin configured to be received into a box of the slider for zipping the lower tape with the upper tape.

Attention is drawn to Lewis et al. which teaches an analogous fastener for apparel. Lewis et al teaches a zipper having an upper tape (320) and a lower tape (310), the upper tape (320) having a teeth chain (400) with its two end stops (one stop being reference character 420, paragraph [0025] disclosing “At a bottom end of one row of teeth 400 (e.g., teeth that are part of the right tape 320), there is a box 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DuFaux to include the teachings of Barski and Lewis et al. such that the baby coverall includes a first zipper having an upper tape and a lower tape, the upper tape sandwiched between a periphery of the opening of the left leg, and a proximal edge of the first sleeve, the upper tape having a teeth chain with its two ends coupled by a stop, a slider engaged with the upper tape, the lower tape sandwiched between a distal edge of the first sleeve and a periphery of an opening of the left foot, the lower tape having a continuous teeth chain of which one end is having a stop and the other end having a pin, the pin configured to be received into a box of the slider for zipping the lower tape with the upper tape; and a second zipper having an upper tape and a lower tape, the upper tape sandwiched between a periphery of an opening of the right leg and a proximal edge of the second sleeve, the upper tape having a teeth chain with its two ends coupled by a stop, a slider engaged with the upper tape, the lower tape sandwiched between a distal edge of the second sleeve and a periphery of an opening of the right foot, and the lower tape having a continuous teeth chain of which one end is In re Larson).

    PNG
    media_image1.png
    639
    845
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    755
    901
    media_image2.png
    Greyscale

Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over DuFaux (US 2007/0266472 A1) in view of Barski (US 2020/0170316 A1) and Lewis et al. (US 2008/0289156 A1) as applied to claim 1 above, and further in view of Fay et al. (US 2018/0049480 A1).
Regarding Claim 2, DuFaux teaches all of the limitations of the baby coverall of Claim 1, as discussed in the rejections above. 
DuFaux does not teach wherein the baby coverall further comprises a third zipper that extends between a neck of the torso portion and up to the right leg.
Attention is drawn to Fay et al, which teaches an analogous article of apparel. Fay et al. teaches a baby coverall (100) comprising: a torso portion (190); a left leg (170) and a right leg (150) that extends downward from the torso portion (190); a left foot (180) and a right foot (160). Fay et al. further teaches wherein the baby coverall (100) further comprises a zipper (125) that extends between a neck (105) of the torso portion and up to the right leg (150).

Regarding Claim 3, DuFaux teaches all of the limitations of the baby coverall of Claim 1, as discussed in the rejections above. 
DuFaux does not teach wherein the baby coverall further comprises a plurality of buttons that extends between a neck of the torso portion and up to the right leg.
Attention is drawn to Fay et al, which teaches an analogous article of apparel. Fay et al. teaches a baby coverall (1200) comprising: a torso portion (1290); a left leg (1270) and a right leg (1250) that extends downward from the torso portion (1290); a left foot (1280) and a right foot (1260). Fay et al. further teaches wherein the baby coverall (1200) further comprises a plurality of buttons (1225) that extends between a neck (1205) of the torso portion and up to the right leg (1250).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DuFaux to include the teachings of Fay et al. such that wherein the baby coverall further comprises a plurality of buttons that extends between a neck of the torso portion and up to the right leg so that the baby can easily be removed from the baby coverall, especially as DuFaux appears to show a closure mechanism on the torso of the baby coverall, but did not specifically disclose the type of closure element. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stuart et al. (US 2905944) teaches a baby coverall with leg sections that can be lengthened. . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732